DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 10-13,16,21-29 in the reply filed on 09/29/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13,16,21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al (US Pub No. 20150372036).


 	With respect to claim 10, SUH et al discloses a substrate (410,Fig.3) comprising a front side (next to 410-1,Fig.3) and a back side (next to ILD,Fig.3) opposite to the front side;
a pixel sensor (412,411,Fig.3) in the substrate; a logic device (Para 59); an isolation structure (421-1 and 2 and 421,Fig.3); and a plurality of bar-like conductive structures (423,424,427,428,Fig.3) disposed in the dielectric layer and arranged to align with the isolation structure (Fig.3), wherein each of the bar-like conductive structures is entirely overlapped by the isolation structure in a direction normal to the substrate (Fig.3), at least one of the bar-like conductive structures is separated from the logic device (423,424,Fig.3), the isolation structure further comprises an insulating material portion (421-1,2,Ig.3) and a conductive coating (422,421,Fig.3, coating is a process term and conductive plug can be formed by many coating layers using processes such as PVD or CVD), and sidewalls of the insulating material portion are lined with the conductive coating (Fig.3).  However, Suh et al does not explicitly disclose logic devices are disposed over the front side of the substrate; and isolation structure surrounding the pixel sensor in the substrate; a dielectric layer over the pixel sensor on the front side of the substrate. It would have been obvious to one of ordinary skill in the art at the time of invention to modify Suh et al such that logic devices are formed on the front side of the substrate in order to be able to be near photodiode regions so it can effectively process electrical signals generated by the photodiode regions; furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Suh et al such that isolation 

 	With respect to claim 11, Suh et al discloses wherein the bar-like conductive structures are spaced apart from each other by the dielectric layer (as was described in the claim 10), however, Suh et al does not explicitly disclose and a spacing distance (between 428 and 424 for example,Fig.3)  between the conductive structures is less than a half of the wavelength. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Suh et al such that the spacing between conductive structures is less than half of the wavelength, in order to minimize the size of the device. Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 12, Suh et al does not explicitly disclose wherein the spacing distance is less than 0.5 micrometers (um). Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Suh et al such that the spacing between conductive structures is less than half of the wavelength, in order to minimize the size of the device.


 	With respect to claim 13, Suh et al does not explicitly disclose wherein the spacing distance is less than 0.5 micrometers (um). Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Suh et al such that the spacing between conductive structures is less than half of the wavelength, in order to minimize the size of the device.


 	With respect to claim 16, Suh et al discloses wherein a width of the bar-like conductive structures is less than a width of the isolation structure (it’s lower portionFig.3). Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 21, SUH et al discloses a substrate (410,Fig.3) comprising a front side (next to 410-1,Fig.3) and a back side (next to ILD,Fig.3) opposite to the front side;
a pixel sensor (412,411,Fig.3) in the substrate; an isolation structure (421-1 and 2 and 421,Fig.3); and a plurality of bar-like conductive structures (423,424,427,428,Fig.3) disposed in the dielectric layer and arranged to align with the isolation structure (Fig.3), wherein each of the bar-like conductive structures is entirely overlapped by the isolation structure in a direction normal to the substrate (Fig.3), at least one of the bar-like conductive structures is separated from the logic device (423,424,Fig.3), the isolation structure further comprises an insulating material portion (421-1,2,Ig.3) and a conductive coating (422,421,Fig.3, coating is a process 

With respect to claim 22, Suh et al discloses wherein the pixel sensor is disposed to receive light with a wavelength (because of 413 and 4114, Fig.3).

 	With respect to claim 23, Suh et al discloses wherein the bar-like conductive structures are spaced apart from each other by the dielectric layer (as was described in the claim 10), however, Suh et al does not explicitly disclose and a spacing distance (between 428 and 424 for example,Fig.3)  between the conductive structures is less than a half of the wavelength. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Suh et al such that the spacing between conductive structures is less than half of the "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 24, Suh et al does not explicitly disclose wherein the spacing distance is less than 0.5 micrometers (um). Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Suh et al such that the spacing between conductive structures is less than half of the wavelength, in order to minimize the size of the device.


 	With respect to claim 25, Suh et al discloses wherein a width of the bar-like conductive structures is less than a width of the isolation structure (it’s lower portionFig.3). Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 26, Suh et al discloses further comprising a logic device (Para 59); however, it does not explicitly disclose that the logic device is disposed over the front side of the substrate. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Suh et al such that logic devices are formed on the front side of the 

 	With respect to claim 27, Suh et al discloses wherein at least one of the bar- like conductive structures is separated from the logic device (Fig.3).

 	With respect to claim 28, Suh et al discloses wherein each of the bar-like conductive structures comprises a conductive structure (424,Fig.3) and a conductor coupled to each other (426,Fig.3).

 	With respect to claim 29, Suh et al discloses wherein the conductive structure is in contact with the isolation structure (Fg.3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895